Title: To Thomas Jefferson from DeWitt Clinton, 9 August 1806
From: Clinton, DeWitt
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York 9 August 1806
                        
                        I enclose you a plan for the defence of this Port by Mr. Robertson a respectable Citizen of this place. He is
                            very anxious to obtain the sense of the Govt. on this subject before the
                            meeting of Congress, if it can be given with convenience 
                  I have the honor to be very respectfully Your most Obedt Servt
                        
                            DeWitt Clinton
                            
                        
                    